HALL, District Judge.
The Motions of all defendants to strike the Amended Complaint, and the Motion of Flamingo to dismiss are denied.
In Conley v. Gibons, 1957, 355 U.S. 41, at page 45, 78 S.Ct. 99, at page 102, 2 L.Ed.2d 80, the Supreme Court stated:
“ * * * that a complaint should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”
While this statement opens a Pandora’s box so far as pleading i§, concerned, and in the judgment of the undersigned will proliferate unintelligible pleadings and prolong litigation, rather than shorten it, I feel bound by it in this case both as to the Motions to strike and dismiss.